                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE



  UNITED STATES OF AMERICA                              )
                                                        )
  V.                                                    )      No. 2:19-CR-196
                                                        )
  ADAM WADE BEAR                                        )


   MOTION OF DEFENDANT ADAM WADE BEAR FOR FURLOUGH OR RELEASE TO
                 ATTEND FUNERAL OF HIS GRANDMOTHER



                 Comes Adam Wade Bear, by and through his counsel, and moves the Court to grant

  him a furlough or release to attend the funeral for his maternal grandmother, and in support thereof

  says:



                 1. Adam Wade Bear’s maternal grandmother, Reta Burke, died on July 23, 2020, at

  85 years of age.



                 2. Mr. Bear had a close relationship with his maternal grandmother. She lived in

  Kingsport. He also resided in Kingsport at the time of his arrest.



                 3. Counsel has been advised that the funeral will take place at Hamlett-Dobson

  Funeral Home in Kingsport, Tennessee, at 6:00 p.m. on Saturday, July 25, 2020.




                                                  -1-



Case 2:19-cr-00196-JRG-CRW Document 414 Filed 07/23/20 Page 1 of 3 PageID #: 2023
                 4. Mr. Bear is presently housed in the Carter County Jail.



                 5. His Mother, Teresa Hicks, has advised counsel that she can pick him up at the

  Carter County Jail at 1:00 p.m. on July 25, 2020, take him to the visitation and funeral in Kingsport,

  and return him to the Carter County Jail no later than 9:30 p.m., if he is released on furlough for the

  purpose of attending the visitation and funeral.



                 WHEREFORE, for the reasons aforesaid, Adam Wade Bear respectfully moves the

  Court to order his release or furlough between 1:00 p.m. on Saturday, July 25, 2020 and 9:30 p.m.

  on Saturday, July 25, 2020, so that he can attend funeral services for his maternal grandmother, Reta

  Burke, in Kingsport.

                                                 /s/Jerry W. Laughlin
                                                 JERRY W. LAUGHLIN
                                                 (BPR No. 002120)
                                                 Counsel for Defendant
                                                 Adam Wade Bear

                                 Address:        100 South Main Street
                                                 Greeneville, Tennessee 37743
                                                 (423) 639-5183




                                                     -2-



Case 2:19-cr-00196-JRG-CRW Document 414 Filed 07/23/20 Page 2 of 3 PageID #: 2024
                                                       CERTIFICATE OF SERVICE

                  I hereby certify that notice of this filing will be sent by operation of the Court’s
  electronic filing system to all parties indicated on the electronic filing receipt. All other interested
  parties will be served by regular U.S. Mail. Parties may access this filing through the Court’s
  electronic filing system.

                          This the 23rd day of July, 2020.


                                                                                   /s/Jerry W. Laughlin
                                                                                   Jerry W. Laughlin




  L:\Criminal\Bear, Adam (U.S. vs.) 20-2015\Motion for Furlough or Release




                                                                             -3-



Case 2:19-cr-00196-JRG-CRW Document 414 Filed 07/23/20 Page 3 of 3 PageID #: 2025
